        Case 3:13-cv-30125-PBS Document 430 Filed 01/16/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

____________________________________
                                          )
Mark Anthony REID, et al., on behalf of   )
themselves and others similarly situated, )           Case No. 3:13-cv-30125-PBS
                                          )
Plaintiffs-Petitioners,                   )
                                          )
v.                                        )
                                          )           January 16, 2019
Christopher DONELAN, Sheriff,             )
Franklin County, MA, et al.,              )
                                          )
Defendants-Respondents.                   )
____________________________________ )

  MOTION BY LEO FELIX CHARLES FOR WRIT OF HABEAS CORPUS AND FOR
                       SUMMARY JUDGMENT


Erin Drake, Law Student Intern           Anant K. Saraswat (BBO# 676048)
Clare Kane, Law Student Intern           Wolf, Greenfield & Sacks, P.C.
Aseem Mehta, Law Student Intern*         600 Atlantic Avenue
Marisol Orihuela†                        Boston, MA 02210
Michael Wishnie (BBO# 568654)            Tel: 617-646-8000
Jerome N. Frank Legal Svcs. Org.         Fax: 617-646-8646
P.O. Box 209090                          anant.saraswat@wolfgreenfield.com
New Haven, CT 06520
Phone: (203) 432-4800                    Michael K.T. Tan†
Fax: (203) 432-1426                      ACLU Immigrants’ Rights Project
michael.wishnie@ylsclinics.org           125 Broad Street, 18th Floor
                                         New York, NY 10004
                                         212-519-7848 (p)
Ahilan T. Arulanantham†                  212-549-2654 (f)
ACLU Immigrants’ Rights Project          mtan@aclu.org
1313 West 8th Street
Los Angeles, CA 90017                    Counsel for Plaintiffs
213-977-5211                             *Law student appearance forthcoming.
                                         †
aarulanantham@aclusocal.org                Admitted pro hac vice.
         Case 3:13-cv-30125-PBS Document 430 Filed 01/16/19 Page 2 of 3



       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Plaintiff-Petitioner Leo Felix

Charles hereby moves this Court to enter summary judgment granting his individual petition for

writ of habeas corpus. In support of this motion, Mr. Charles submits a memorandum of law with

exhibits and the attached Rule 56.1 statement. On this motion, Mr. Charles seeks only individual

relief, in the nature of an order that Defendants afford him a bond hearing before an Immigration

Judge. On this motion, he does not seek relief for the entire class, nor does he request any change

to the Court’s existing order regarding discovery and a schedule for summary judgment motions

regarding the class. Dkt. No. 420.

       For the reasons stated in the contemporaneously filed Brief in Support of the Motion for

Summary Judgment, this motion should be granted and Mr. Charles should be afforded a bond

hearing before an Immigration Judge.


Respectfully submitted,

/s/ Michael Wishnie

Erin Drake, Law Student Intern               Anant K. Saraswat (BBO# 676048)
Clare Kane, Law Student Intern               Wolf, Greenfield & Sacks, P.C.
Aseem Mehta, Law Student Intern*             600 Atlantic Avenue
Marisol Orihuela†                            Boston, MA 02210
Michael Wishnie (BBO# 568654)                Tel: 617-646-8000
Jerome N. Frank Legal Svcs. Org.             Fax: 617-646-8646
P.O. Box 209090                              anant.saraswat@wolfgreenfield.com
New Haven, CT 06520
Phone: (203) 432-4800                        Michael K.T. Tan†
Fax: (203) 432-1426                          ACLU Immigrants’ Rights Project
michael.wishnie@ylsclinics.org               125 Broad Street, 18th Floor
                                             New York, NY 10004
                                             212-519-7848 (p)
Ahilan T. Arulanantham†                      212-549-2654 (f)
ACLU Immigrants’ Rights Project              mtan@aclu.org
1313 West 8th Street
Los Angeles, CA 90017                        Counsel for Plaintiffs
213-977-5211                                 *Law student appearance forthcoming.
                                             †
aarulanantham@aclusocal.org                    Admitted pro hac vice.
         Case 3:13-cv-30125-PBS Document 430 Filed 01/16/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that, on January 16, 2019, a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by mail to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.

Date: January 16, 2019
                                               Respectfully submitted,

                                                /s/ Michael J. Wishnie
                                               Michael J. Wishnie (BBO# 568654)
                                               Jerome N. Frank Legal Services Organization
                                               P.O. Box 209090
                                               New Haven, CT 06520
                                               P: (203) 432-4800
                                               F: (203) 432-1426
